DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Non-Final Office Action in response to application  16/492,856 entitled "METHOD AND DEVICE FOR APPORTIONMENT BY A CONVERSATIONAL AGENT OF AN EXPENDITURE INCURRED BY A USER WITHIN A GROUP OF USERS" with claims 1 to 15 pending.
Status of Claims
Claims  1, 7, 10, 11, 14, and 15 have been amended and are hereby entered.
Claims 1-15 are pending and have been examined.

Response to Amendment
The amendment filed January 17, 2022 has been entered. Claims 1-15 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed October 25, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The term "of an instant messaging”  in Claims 1,   10, and 14    lacks boundaries of the protected subject matter and are not clearly delineated. Therefore, the scope is unclear  which renders the claim indefinite.   The term "of an instant messaging” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The clause lacks a noun to be modified. Claim 9 states, “of an instant messaging user group,” which the Examiner assumed as the proper statement for prosecution purposes.  
 Therefore the claims are rejected.
  Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-15 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“apportioning between a first and at least one second user of an amount of a banking operation…” 
“receiving an apportionment request…”
“calculating according to an apportionment rule…”
“updating, according to the calculated apportionment, a balance associated with each of the users…”
These limitations clearly relate to managing transactions/interactions between buyers, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to apportion an amount of a banking operation or updating a balance recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:   “electronic device”, “operation”, “chat group”, “instant message”, “instant messaging service”, “conversational agent”, “messaging server”, and “terminal” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0021] conversational agents are generally implemented by computer programs executed on servers....adapted to receive and dispatch instant messages, such as SMSs, MMSs or other types of messages, such as for example messages compliant with the RCS standard or with any other instant messaging protocol.[0079]  The messaging server 101 is for example a commercial messaging service, such as the well-known services “Skype™” or “What's App™”, with which the terminals can exchange messages. [0080] A conversational agent is generally implemented by a computer program executed by a server and configured to exchange messages with users of an instant messaging service.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 3: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 4: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 5: 
“instant message”: merely applying digital messaging technologies  as a tool to perform an abstract idea
Claim 6: 
“instant message”: merely applying digital messaging technologies  as a tool to perform an abstract idea
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0021] conversational agents are generally implemented by computer programs executed on servers....adapted to receive and dispatch instant messages, such as SMSs, MMSs or other types of messages, such as for example messages compliant with the RCS standard or with any other instant messaging protocol.[0079]  The messaging server 101 is for example a commercial messaging service, such as the well-known services “Skype™” or “What's App™”, with which the terminals can exchange messages. [0080] A conversational agent is generally implemented by a computer program executed by a server and configured to exchange messages with users of an instant messaging service.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 7 recites: 
“displaying a list of banking operations …” 
“selecting one of the banking operations having an amount …”
“receiving a selection of one of the messaging groups…”
These limitations clearly relate to managing transactions/interactions between buyers, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to display a list of banking operations or select banking operations  recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:   “graphical user interface (GUI) on a display of the terminal”, and   “conversational agent”   are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0021] conversational agents are generally implemented by computer programs executed on servers....adapted to receive and dispatch instant messages, such as SMSs, MMSs or other types of messages, such as for example messages compliant with the RCS standard or with any other instant messaging protocol.[0079]  The messaging server 101 is for example a commercial messaging service, such as the well-known services “Skype™” or “What's App™”, with which the terminals can exchange messages. [0080] A conversational agent is generally implemented by a computer program executed by a server and configured to exchange messages with users of an instant messaging service.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 7 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 8: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 9: 
“instant messaging user group”: merely applying digital messaging technologies  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0021] conversational agents are generally implemented by computer programs executed on servers....adapted to receive and dispatch instant messages, such as SMSs, MMSs or other types of messages, such as for example messages compliant with the RCS standard or with any other instant messaging protocol.[0079]  The messaging server 101 is for example a commercial messaging service, such as the well-known services “Skype™” or “What's App™”, with which the terminals can exchange messages. [0080] A conversational agent is generally implemented by a computer program executed by a server and configured to exchange messages with users of an instant messaging service.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

Independent Claim 10 recites: 
“apportioning between a first and at least one second user of an amount of a banking operation…” 
“receiving an apportionment request…”
“calculating according to an apportionment rule…”
“updating, according to the calculated apportionment, a balance associated with each of the users…”
These limitations clearly relate to managing transactions/interactions between buyers, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to apportion an amount of a banking operation or updating a balance recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “device”, “communication interface;	a processor;	a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the device to perform acts”, “operation”, “chat group”, “instant message”, “instant messaging service”, “apportionment”, “apportionment rule”, “conversational agent”, “messaging server”, “identifier”, and “terminal” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. . For Example, the Applicant’s Specification reads, “[0021] conversational agents are generally implemented by computer programs executed on servers....adapted to receive and dispatch instant messages, such as SMSs, MMSs or other types of messages, such as for example messages compliant with the RCS standard or with any other instant messaging protocol.[0079]  The messaging server 101 is for example a commercial messaging service, such as the well-known services “Skype™” or “What's App™”, with which the terminals can exchange messages. [0080] A conversational agent is generally implemented by a computer program executed by a server and configured to exchange messages with users of an instant messaging service.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 10 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 11 recites: 
“selecting a banking operation on the basis of a statement of banking operations…” 
“sending … a message requesting apportionment…”
“receiving … an instant message … comprising at least one balance…”
These limitations clearly relate to managing transactions/interactions between buyers, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to selecting a banking operation  recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “device”, “one communication interface; a display; a processor; a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the device to perform acts”, “statement of banking operations”, “graphical user interface (GUI) on the display”, “conversational agent”, and “instant messaging” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. . For Example, the Applicant’s Specification reads, “[0021] conversational agents are generally implemented by computer programs executed on servers....adapted to receive and dispatch instant messages, such as SMSs, MMSs or other types of messages, such as for example messages compliant with the RCS standard or with any other instant messaging protocol.[0079]  The messaging server 101 is for example a commercial messaging service, such as the well-known services “Skype™” or “What's App™”, with which the terminals can exchange messages. [0080] A conversational agent is generally implemented by a computer program executed by a server and configured to exchange messages with users of an instant messaging service.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 12 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “device” and “apportionment server” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 12 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 13 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “device” and “terminal” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 13 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 14 recites: 
“apportioning between a first and at least one second user of an amount of a banking operation…” 
“receiving an apportionment request…”
“calculating according to an apportionment rule…”
“updating, according to the calculated apportionment, a balance associated with each of the users…”
These limitations clearly relate to managing transactions/interactions between buyers, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to apportion an amount of a banking operation or updating a balance recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “a non-transitory information medium readable by a processor on which is recorded a computer program comprising instructions for execution”, “conversational agent”, “messaging server”,  “operation”, “chat group”, “instant message”, “instant messaging service”, “apportionment”, “apportionment rule”, “identifier”, and “terminal” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 14 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 15 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “a non-transitory information medium readable by a processor on which is recorded a computer program comprising instructions for execution”,   “user interface (GUI) on a display of the terminal”,  “conversational agent”, “instant messaging service”, and   “instant message”,   are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 15 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.     For Example, the Applicant’s Specification reads, “[0021] conversational agents are generally implemented by computer programs executed on servers....adapted to receive and dispatch instant messages, such as SMSs, MMSs or other types of messages, such as for example messages compliant with the RCS standard or with any other instant messaging protocol.[0079]  The messaging server 101 is for example a commercial messaging service, such as the well-known services “Skype™” or “What's App™”, with which the terminals can exchange messages. [0080] A conversational agent is generally implemented by a computer program executed by a server and configured to exchange messages with users of an instant messaging service.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 1-15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 


Claim Rejections - 35 USC § 103
The amended claims facilitated application of additional prior art.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang ("CARDBOT SYSTEM AND ASSOCIATED APIS", U.S. Publication Number: 20180285859 A1)in view of Oltmanns (“METHOD, SYSTEM AND APPARATUS FOR ADAPTIVE QUOTA DETERMINATION FOR SHARED RESOURCES”, U.S. Publication Number: 20160373590 A1)
 


Regarding Claim 1, 
Jiang teaches,
a method performed by a conversational agent implemented in a server comprising: 	apportioning between a first and at least one second user of an amount of a banking operation carried out by the first user, the first and second users forming a group of users, the group of users being a chat group configured in an instant messaging service, and wherein the apportioning comprises the following acts performed by the conversational agent adapted to take part in instant messaging conversation of the chat group: receiving an apportionment request originating from a terminal of the first user,
(Jiang [0019] CardBot System and associated APIs enable content to be accessed through the chatbot
Jiang [0020]  CardBot system may be one or more servers
Jiang [0003] assisting with payment of a transaction involving a first user and a second user using a CardBot System including a CardBot API residing in a chat platform....calculation of an amount to be paid by the first user. 
Jiang [0022]  a task such as splitting a bill between a group of users
Jiang [0002] delivers a user experience within any chat environment
Jiang [Figure 2E & 2F] 
    PNG
    media_image1.png
    714
    927
    media_image1.png
    Greyscale

Jiang [0003] a calculation of an amount to be paid by the first user.)
 the apportionment request comprising: 	an identifier of the first user, an identifier of the group of users of an instant messaging, and the amount to be apportioned, receiving from a messaging server implementing the messaging service at least one characteristic of the identified group of users, in response to a command for obtaining information related to the identified group of users sent by the conversational agent;
(Jiang [0025]  identify the other person who will be splitting the bill from the restaurant....identify the persons in the photograph...checking off the names 
Jiang [0024]  identify the other person(s) involved in the action to be taken 211 by inputting the name of the other person(s)
Jiang [0024]  biometric information from the other person(s) involved.... through the CardBot API...locating the other person(s) through a social media website such as Facebook®.
Jiang [0005]  calculating an amount to be paid
Jiang [0040] CardBot System through the use of geolocation software....confirm the location of the user or other information
Jiang [0023]  the CardBot System, may send... a customized message 206 (e.g., “I see you're at the Buckhorn Grill. Isn't the food fantastic?”). ....preset responses 208 may provide information to the CardBot system or may request the action to be taken 211 (e.g., the settling of a bill).)
	calculating according to an apportionment rule and the at least one characteristic of the group of users, an apportionment of said amount among the users belonging to the group, updating, according to the calculated apportionment
(Jiang [0003] performance of the action to be taken is based on the information pertaining to the action to be taken and parameters for the action to be taken. The performance of the action includes a calculation of an amount
Jiang [0060] PARAMETERS [ divide rule ] 
Jiang [0060] indicates that the bill should be split “50/50”)
 Jiang does not teach the previous apportionment operations, a balance associated with each of the users of the group, a user's balance being an accumulated amount owed to the group of users or to be received from the group of users, and sending an instant message addressed to at least one member of the group, the instant message comprising at least one indication according to which a balance associated with each of the users has been updated.
Oltmanns teaches,
the previous apportionment operations, a balance associated with each of the users of the group, a user's balance being an accumulated amount owed to the group of users or to be received from the group of users, and sending an instant message addressed to at least one member of the group, the instant message comprising at least one indication according to which a balance associated with each of the users has been updated.
 (Oltmanns [0032] Account database 316 contains account balances for a plurality of accounts, including the shared account 
Oltmanns [Claim 6] wherein the allocatable balance comprises a sum of the unreserved balance and an unconsumed amount of the shared account balance previously allocated to the communication sessions.
Oltmanns [0054]  configured to send a message to the corresponding device
Applicant's Specification  defines "instant messages, such as SMSs, MMSs or other types of messages"
Oltmanns [0033]  and updates account balances in database)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the group payment chatbot teachings of Jiang to incorporate the group payment apportionment teachings of Oltmanns for  “determining an allocatable balance of the shared account balance.” (Oltmanns [Claim 4]).        The modification would have been obvious, because it is merely applying a known technique (i.e. group payment apportionment) to a known concept (i.e. group payment chatbot) ready for improvement to yield predictable result (i.e. “allocating quotas to each … from the shared resource based on the usage levels.” Oltmanns [Abstract])
Claim 10 is rejected on the same basis as Claim 1.
Claim 11 is rejected on the same basis as Claim 1.
Regarding Claim 12, 
Jiang and Oltmanns teach the financial apportionment of Claim 10 as described earlier.
Jiang teaches,
  wherein the device is implemented in a messaging server.
(Jiang [0019] CardBot System and associated APIs enable content to be accessed through the chatbot
Jiang [0020]  CardBot system may be one or more servers)
Regarding Claim 13, 
Jiang and Oltmanns teach the financial apportionment of Claim 11 as described earlier.
Jiang teaches,
    wherein the device is implemented in a  terminal of the first user.
(Jiang [0065] user computing device 600 that may be physically configured to interact with the CardBot System server. 
Jiang [0003] receiving a request for an action to be taken from the first user via a first user computing device.)
Claim 14 is rejected on the same basis as Claim 1.



Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Oltmanns in view of Stroeh ("MULTIPLE PAYOR BILL PAYMENTS", U.S. Publication Number: 2017/0004468 A1)
Regarding Claim 2, 
Jiang and Oltmanns teach the financial apportionment of Claim 1 as described earlier.
Jiang does not teach in which the act of sending a message to at least one member of the group is conditioned by a prior receipt of a message originating from said at least one member of the group.
Stroeh teaches,
  in which the act of sending a message to at least one member of the group is conditioned by a prior receipt of a message originating from said at least one member of the group.. 
(Stroeh [0004] and receiving an invoice from a given one of the billers, the invoice being generated in response to an order for at least one of goods and services initiated by at least one of the plurality of payors
Stroeh [0109]  In one or more embodiments, the communication may be in the form of an online statement, such as, for example, via an app, email, Internet notification, or the like, a text message sent to the payor's cell phone, or an alternative notification. It is to be understood that embodiments of the disclosure are not limited to any specific notification transmission means or format.
Applicant's Specification  defines "instant messages, such as SMSs, MMSs or other types of messages" )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the group payment chatbot teachings of Jiang to incorporate the multiple payor bill payments teachings of Stroeh for  “enrolling a plurality of billers and a plurality of payors in a multiple payor bill payment program” (Stroeh [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. multiple payor bill payments) to a known concept (i.e. group payment chatbot) ready for improvement to yield predictable result (i.e. “receiving payments from the subset of the plurality of payors associated with the order; and sending the payments to the given one of the billers.” Stroeh [Abstract])
Regarding Claim 3, 
Jiang and Oltmanns teach the financial apportionment of Claim 1 as described earlier.
Jiang does not teach in which the apportionment request received furthermore comprises a subset of users belonging to said group, the apportionment being calculated for said subset of users.
Stroeh teaches,
in which the apportionment request received furthermore comprises a subset of users belonging to said group, the apportionment being calculated for said subset of users.
(Stroeh [0004] and receiving an invoice from a given one of the billers, the invoice being generated in response to an order for at least one of goods and services initiated by at least one of the plurality of payors....The method further includes splitting the invoice generated by the given one of the billers into multiple parts according to prescribed rules corresponding to each of the subset of the plurality of payors associated with the order, via the group payment platform module executing on the at least one hardware processor; sending the multiple parts of the invoice to the subset of the plurality of payors associated with the order)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the group payment chatbot teachings of Jiang to incorporate the multiple payor bill payments teachings of Stroeh for  “enrolling a plurality of billers and a plurality of payors in a multiple payor bill payment program” (Stroeh [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. multiple payor bill payments) to a known concept (i.e. group payment chatbot) ready for improvement to yield predictable result (i.e. “receiving payments from the subset of the plurality of payors associated with the order; and sending the payments to the given one of the billers.” Stroeh [Abstract])


Regarding Claim 4, 
Jiang and Oltmanns teach the financial apportionment of Claim 1 as described earlier.
Jiang does not teach wherein the method furthermore comprises transmitting, to a server hosting banking services of the first user, a message comprising the balances associated with the various users belonging to the group.
Stroeh teaches,
wherein the method furthermore comprises a step of transmitting, to a server hosting banking services of the first user, a message comprising the balances associated with the various users belonging to the group.
(Stroeh [0136] a host, server, and/or processing center 140, 142, 144 (optionally with data warehouse 154) of a merchant, issuer, acquirer, processor, or operator of a payment network 2008, operating according to a payment system standard (and/or specification); 
Stroeh [0108] The invoice generated by the biller can be transmitted to the GPN via proprietary or known communication means and formats, ...Upon receiving the invoice from the biller, the GPN matches the invoice to the corresponding cardholders/payors who have enrolled in this multiple payor payment service and, in step 306, splits the invoice into multiple parts according to prescribed percentages supplied by the payor and stored in the GPN (e.g., in a database or other storage module).
Stroeh [0116] The BPPS interface 506, in one or more embodiments, is in operative communication with an electronic BPPS 1006 and is configured to control the transmission of information between the BPPS 1006 and the GPN platform 500. 
Stroeh [0042] a single operator of a payment network 2008 configured to facilitate transactions between multiple issuers and multiple acquirers; for example, MasterCard International Incorporated, operator of the BANKNET® network, or Visa International Service Association, operator of the VISANET® network.
Stroeh [0075] The settlement system actually initiates movement of the money. Furthermore in this regard, the settlement system actually tells the banks how much money to move but does not actually move the money.
Stroeh [0092] Customer database 1095 includes, in one or more embodiments, the customer's name, address, and postal code, and for each payment, time stamp for the payment, Biller ID, and amount. In a non-limiting example, bill presentment can be carried out via a web site operated by an underlying bank.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the group payment chatbot teachings of Jiang to incorporate the multiple payor bill payments teachings of Stroeh for  “enrolling a plurality of billers and a plurality of payors in a multiple payor bill payment program” (Stroeh [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. multiple payor bill payments) to a known concept (i.e. group payment chatbot) ready for improvement to yield predictable result (i.e. “receiving payments from the subset of the plurality of payors associated with the order; and sending the payments to the given one of the billers.” Stroeh [Abstract])

Regarding Claim 5, 
Jiang and Oltmanns teach the financial apportionment of Claim 1 as described earlier.
Jiang does not teach in which the instant message addressed to at least one member of the group is sent to each of the members of the group, the message comprising the balance associated with each member of the group.
Stroeh teaches,
   in which the instant message addressed to at least one member of the group is sent to each of the members of the group, the message comprising the balance associated with each member of the group.
(Stroeh [0108] the GPN matches the invoice to the corresponding cardholders/payors who have enrolled in this multiple payor payment service and, in step 306, splits the invoice into multiple parts according to prescribed percentages supplied by the payor and stored in the GPN (e.g., in a database or other storage module).
Stroeh [0109] In step 308, the GPN communicates with the set of payors listed for the purchase by directing the biller's invoice to each of the payors expected to contribute to that purchase.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the group payment chatbot teachings of Jiang to incorporate the multiple payor bill payments teachings of Stroeh for  “enrolling a plurality of billers and a plurality of payors in a multiple payor bill payment program” (Stroeh [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. multiple payor bill payments) to a known concept (i.e. group payment chatbot) ready for improvement to yield predictable result (i.e. “receiving payments from the subset of the plurality of payors associated with the order; and sending the payments to the given one of the billers.” Stroeh [Abstract])

Regarding Claim 6, 
Jiang and Oltmanns teach the financial apportionment of Claim 1 as described earlier.
Jiang does not teach wherein the method furthermore comprises generating and sending an instant message addressed to the members of the group, the instant message comprising an identifier of the first user and an amount of an expenditure incurred.
Stroeh teaches,
   wherein the method furthermore comprises generating and sending an instant message addressed to the members of the group, the instant message comprising an identifier of the first user and an amount of an expenditure incurred.
(Stroeh [0109] For example, the GPN may, based on the invoice generated by the biller and on respective payor contribution percentages (or other rules for dividing the payment) supplied to the GPN (e.g., during consumer enrollment in the multiple payor payment service or at the time of purchase), send modified invoices to each of the payors associated with a given purchase indicating the portion of the total invoice that he or she owes.
Stroeh [0092] The bank will typically have a Party ID and Party Collection ID. The Party ID will identify unique individuals. The Party Collection ID will be for a household including one or more individuals. Thus, customer database 1095 can include household IDs with associated data and individual IDs with associated data.
Stroeh [0109]  In one or more embodiments, the communication may be in the form of an online statement, such as, for example, via an app, email, Internet notification, or the like, a text message sent to the payor's cell phone, or an alternative notification. It is to be understood that embodiments of the disclosure are not limited to any specific notification transmission means or format.; Applicant's Specification  defines "instant messages, such as SMSs, MMSs or other types of messages" )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the group payment chatbot teachings of Jiang to incorporate the multiple payor bill payments teachings of Stroeh for  “enrolling a plurality of billers and a plurality of payors in a multiple payor bill payment program” (Stroeh [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. multiple payor bill payments) to a known concept (i.e. group payment chatbot) ready for improvement to yield predictable result (i.e. “receiving payments from the subset of the plurality of payors associated with the order; and sending the payments to the given one of the billers.” Stroeh [Abstract])

Claims 7-9 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Oltmanns, and Stroeh in view of Wilson (“AUTOMATED THIRD-PARTY MESSAGING”, U.S. Patent Number: 10423948 B1)
Regarding Claim 7, 
Jiang teaches,
   requesting apportionment of an amount of a banking operation carried out by a user, the method comprising the following acts performed by a terminal of the user: providing a graphical user interface (GUI) on a display of the terminal;
(Jiang [0022]  a task such as splitting a bill between a group of users
Jiang  [0003] a calculation of an amount to be paid by the first user. 
Jiang [0005] chat platform on a user computing device having an input interface and a display interface is disclosed.)
sending a message requesting apportionment to a conversational agent associated with an instant messaging service, the apportionment request comprising: an identifier of the user; an identifier of the selected messaging group; and the amount; 
(Jiang [0025]  identify the other person who will be splitting the bill from the restaurant....identify the persons in the photograph...checking off the names 
Jiang [0024]  identify the other person(s) involved in the action to be taken 211 by inputting the name of the other person(s)
Jiang [0024]  biometric information from the other person(s) involved.... through the CardBot API...locating the other person(s) through a social media website such as Facebook®.
Jiang [0005]  calculating an amount to be paid
Jiang [0040] CardBot System through the use of geolocation software....confirm the location of the user or other information
Jiang [0023]  the CardBot System, may send... a customized message 206 (e.g., “I see you're at the Buckhorn Grill. Isn't the food fantastic?”). ....preset responses 208 may provide information to the CardBot system or may request the action to be taken 211 (e.g., the settling of a bill).)
Jiang does not teach receiving an instant message intended for said group of users comprising at least one balance associated with at least one member of the group; displaying a list of banking operations on the GUI based on a statement of banking operations; selecting one of the banking operations having an amount through the GUI; displaying a list of messaging groups on the GUI in response to receiving the selection of one of the amounts; receiving a selection of one of the messaging groups from the list of messaging groups through the GUI; to a conversational agent associated with an instant messaging service; the balance corresponding to a result of the requested and the previous apportionment operations in the group and being an accumulated amount owed to the group of users or to be received from the group of users.
Oltmanns teaches,
the balance corresponding to a result of the requested and the previous apportionment operations in the group and being an accumulated amount owed to the group of users or to be received from the group of users
(Oltmanns [0032] Account database 316 contains account balances for a plurality of accounts, including the shared account 
Oltmanns [Claim 6] wherein the allocatable balance comprises a sum of the unreserved balance and an unconsumed amount of the shared account balance previously allocated to the communication sessions.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the group payment chatbot teachings of Jiang to incorporate the group payment apportionment teachings of Oltmanns for  “determining an allocatable balance of the shared account balance.” (Oltmanns [Claim 4]).        The modification would have been obvious, because it is merely applying a known technique (i.e. group payment apportionment) to a known concept (i.e. group payment chatbot) ready for improvement to yield predictable result (i.e. “allocating quotas to each … from the shared resource based on the usage levels.” Oltmanns [Abstract])

Oltmanns does not teach receiving an instant message intended for said group of users comprising at least one balance associated with at least one member of the group; displaying a list of banking operations on the GUI based on a statement of banking operations; selecting one of the banking operations having an amount through the GUI; displaying a list of messaging groups on the GUI in response to receiving the selection of one of the amounts; receiving a selection of one of the messaging groups from the list of messaging groups through the GUI; to a conversational agent associated with an instant messaging service;
Stroeh teaches,
  receiving an instant message intended for said group of users comprising at least one balance associated with at least one member of the group.
(Stroeh [0076]  The settlement amount is then determined. Within the clearing cycle, the amounts of money due to each given member (e.g., issuer or acquirer) are accumulated, and these are summed up into a settlement file which is forwarded in due course.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the group payment chatbot teachings of Jiang to incorporate the multiple payor bill payments teachings of Stroeh for  “enrolling a plurality of billers and a plurality of payors in a multiple payor bill payment program” (Stroeh [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. multiple payor bill payments) to a known concept (i.e. group payment chatbot) ready for improvement to yield predictable result (i.e. “receiving payments from the subset of the plurality of payors associated with the order; and sending the payments to the given one of the billers.” Stroeh [Abstract])

Stroeh does not teach displaying a list of banking operations on the GUI based on a statement of banking operations; selecting one of the banking operations having an amount through the GUI; displaying a list of messaging groups on the GUI in response to receiving the selection of one of the amounts; receiving a selection of one of the messaging groups from the list of messaging groups through the GUI; to a conversational agent associated with an instant messaging service; the balance corresponding to a result of apportionments the requested and the previous apportionment operations in the group and being an accumulated amount owed to the group of users or to be received from the group of users.
Wilson teaches,
 displaying a list of banking operations on the GUI based on a statement of banking operations; selecting one of the banking operations having an amount through the GUI; 
(Wilson [Fig 3, items 310, 320, and 318]
Wilson [Fig 4, items 210, 404, 402, and 400]
Wilson [Col 27, Lines 59-62]  The user can either decline authorization or authorize the payment request. Upon receiving the user's selection, the process can continue to step 812 to cancel the transaction, or to step 816 to process the payment transaction.)
displaying a list of messaging groups on the GUI in response to receiving the selection of one of the amounts; receiving a selection of one of the messaging groups from the list of messaging groups through the GUI; 
(Wilson [Col 22, Lines 20-22] The human-readable textual message can include a message text portion and the list of recipients.
Wilson [Col 22, Lines 13-16]  This can include adding participants to a list of recipients. In this example, the recipients can include at least a second user computing device and a payment-service-system, but more participants in the group are possible.
Wilson [Col 26, Lines 60-63]  “Please pay John $20” or “Please request $25 from John.”  )
to a conversational agent associated with an instant messaging service; 
(Wilson [Col 1, Lines 12-15] Chatbots can be a computer program executed by a computer server or other computerized device)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the group payment chatbot teachings of Jiang to incorporate the automated chatbot teachings of Wilson for  “chatbots that can automatically identify payment requests and execute payments.” (Wilson [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. automated chatbots) to a known concept (i.e. group payment chatbot) ready for improvement to yield predictable result (i.e. “Based on the context of the conversation, the payment-service-system server can identify payment requests, suggest making a payment, and execute the payment without leaving the chat application. There is no need to access a separate web page or application to complete the payment.” Wilson [Abstract])
Regarding Claim 8, 
Jiang, Oltmanns, Stroeh, and Wilson teach the financial apportionment of Claim 7 as described earlier.
Jiang teaches,
  in which the act of selecting a banking operation is carried out according to a payment characteristic of a type of payment   used to carry out the banking operation
(Jiang [0005] providing selectable suggestions to a user having a payment account registered with the CardBot)


Regarding Claim 9, 
Jiang, Oltmanns, Stroeh, and Wilson teach the financial apportionment of Claim 7 as described earlier.
Jiang does not teach wherein the method further comprises a prior act of obtaining an identifier of an instant messaging user group, the user group comprising at least the first user
Stroeh teaches,
  wherein the method further comprises a prior act of obtaining an identifier of an instant messaging user group, the user group comprising at least the first user.
(Stroeh [0092] The bank will typically have a Party ID and Party Collection ID. The Party ID will identify unique individuals. The Party Collection ID will be for a household including one or more individuals. Thus, customer database 1095 can include household IDs with associated data and individual IDs with associated data.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the group payment chatbot teachings of Jiang to incorporate the multiple payor bill payments teachings of Stroeh for  “enrolling a plurality of billers and a plurality of payors in a multiple payor bill payment program” (Stroeh [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. multiple payor bill payments) to a known concept (i.e. group payment chatbot) ready for improvement to yield predictable result (i.e. “receiving payments from the subset of the plurality of payors associated with the order; and sending the payments to the given one of the billers.” Stroeh [Abstract])

Claim 15 is rejected on the same basis as Claim 7.

Response to Remarks
Applicant's arguments filed on January 17, 2022, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“claim 1 deals with some exchange of messages using a messaging application. This exchange of messages are not commercial or financial actions. Instead, the claims focus on simplifying the manner in which users of a chat group dispatch amounts between them without having to upload particular applications to their devices and without having to perform multiple fastidious acts…… claim 1 includes meaningful limitations and additional elements that constrain the cited abstract idea to the particular machine of a server implementing a conversational agent. "
Examiner responds:
   Examiners maintain limitations clearly relate to managing transactions/interactions between buyers, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to dispatch amounts between user  and apportion an amount of a banking operation or updating a balance recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
A judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements that are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0021] conversational agents are generally implemented by computer programs executed on servers....adapted to receive and dispatch instant messages, such as SMSs, MMSs or other types of messages, such as for example messages compliant with the RCS standard or with any other instant messaging protocol.[0079]  The messaging server 101 is for example a commercial messaging service, such as the well-known services “Skype™” or “What's App™”, with which the terminals can exchange messages. [0080] A conversational agent is generally implemented by a computer program executed by a server and configured to exchange messages with users of an instant messaging service.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, the claims are directed to an abstract idea without a practical application.
The focus of the claims are not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers and servers as tools. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional.
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
Jiang ("CARDBOT SYSTEM AND ASSOCIATED APIS", U.S. Publication Number: 20180285859 A1)
Oltmanns (“METHOD, SYSTEM AND APPARATUS FOR ADAPTIVE QUOTA DETERMINATION FOR SHARED RESOURCES”, U.S. Publication Number: 20160373590 A1)
Applicant’s remarks regarding the rejection is made under 35 USC § 103 is rendered moot by the introduction of additional prior art.
Therefore, the rejection under  35 USC § 103 remains.

Prior Art Cited But Not Applied























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weidenmiller (“PAYMENT SYSTEM”, U.S. Publication Number: 20160117650 A1) proposes receiving a request from a first user for funds from an account related to an organization, determining an organizational level of the user in the organization, determining the fund access privilege of the first user based on the organizational level of the user; and associating a set of fund use privileges for the first user, the set of fund use privileges including an amount of funds available to the user, a type of transactions allowed using the funds and a time period for use of the funds.
Lindau (“TELECOMMUNICATIONS CHARGING WITH EXTERNALLY-CONTROLLED ACCOUNT SELECTION”, U.S. Publication Number: 20140004821 A1)   describes  services where a customer or subscriber desires that a financial charge for the product/service be satisfied or paid from one or more of accounts. The debiting of the appropriate accounts, or reserving of assets in the appropriate accounts, is generally handled by a charging system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.E./Examiner, Art Unit 3697

/HAO FU/Primary Examiner, Art Unit 3697